On an information charging in Pawnee county, August 8, 1924, Harry Bowker did have in his possession three gallons of whisky with the unlawful intent to sell the same, he was convicted, and in accordance with the verdict of the jury was sentenced to pay a fine of $250 and to be confined in the county jail for 90 days. From the judgment he appealed by filing in this court *Page 74 
March 10, 1925, petition in error with case-made. No briefs have been filed, and when the case reached final submission, it was submitted on the record.
An examination of the record leaves no reasonable question in our minds as to the sufficiency of the evidence to justify the submission to the jury of the question as to defendant's guilt; and, finding no material error, the judgment herein is affirmed.